DETAILED ACTION
Claims 1-4 were rejected in Office Action mailed on 02/01/2022.
Applicant filed a response, amended claim 1, cancelled claims 2-4, withdrew claims 5-10 and added claims 11-12 on 04/29/2022.
Claims 1 and 5-12 are pending, and claims 5-10 are withdrawn.
Claims 1 and 11-12 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 21, recites a phrase “the molar content of bismuth / the molar content of cobalt in the entire catalyst”. It is suggested to amend the phrase to “a molar content of bismuth / a molar content of cobalt in the entire catalyst”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 4-5, recites “a molar content of bismuth (Bi) is at least 6 times higher than a molar content of cobalt (Co)”, which lacks support in the specification. The specification discloses “That is, the catalyst according to one embodiment of the present invention takes a form which includes bismuth in a relatively high amount on the surface, specifically in a relative content of about 6 times or more, … as compared to the entire catalyst composition.” (emphasis added) (specification, [0068], as published in US 20210197179 A1). Therefore, the specification does not disclose that a molar content of bismuth (Bi) is at least 6 times higher than a molar content of cobalt (Co) (emphasis added).
Furthermore, as shown in Example 1 of Table 1 of specification, surface Atomic% of Bi is 1.8%, and surface Atomic% of Co is 1.3%, which would fail to meet the limitation of “a molar content of bismuth (Bi) is at least 6 times higher than a molar content of cobalt (Co)”.

Regarding dependent claims 11-12, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
Claim 12, line 2, recites “wherein the molar content of bismuth (Bi) is 6 to 20 times higher than the molar content of cobalt (Co)”, which lacks support in the specification. The specification discloses “That is, the catalyst according to one embodiment of the present invention takes a form which includes bismuth in a relatively high amount on the surface, specifically in a relative content of about 6 times or more, … as compared to the entire catalyst composition.” (emphasis added) (specification, [0068], as published in US 20210197179 A1). Therefore, the specification does not disclose that a molar content of bismuth (Bi) is 6 to 20 times higher than a molar content of cobalt (Co).
Furthermore, as shown in Example 1 of Table 1 of specification, surface Atomic% of Bi is 1.8%, and surface Atomic% of Co is 1.3%, which would fail to meet the added limitation of “wherein the molar content of bismuth (Bi) is 6 to 20 times higher than the molar content of cobalt (Co)”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites a phrase “the molar content of bismuth (Bi) is 6 to 20 times higher than the molar content of cobalt (Co)”. However, it is unclear what the phrase refers to.
Firstly, it is unclear which molar content is referred to, i.e., molar content measured by XPS, or molar content measured by ICP-OES. The examiner interprets that it is the molar content measured by XPS. Interpretation is speculative. Clarification is requested.
Secondly, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation 6 times higher (i.e., as least 7 times as high as), and the claim also recites 20 times higher (i.e., at least 21 times as high as) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al., US2013/0281748A1 (Cha) (provided in IDS received on 04/16/2020), in view of Brazdil et al., US 4,212,766 (Brazdil) (provided in IDS received on 11/12/2020).
Regarding claims 1 and 11, Cha discloses multi-component bismuth molybdate catalysts consisting of only metal components which are highly active to the oxidative dehydrogenation of normal-butene (reading upon a catalyst for oxidative dehydrogenation of butene) (Cha, [0014]); wherein a first catalyst having a composition of Mo12Bi1Fe2Co7Cs0.6Ox (wherein x is a value determined by the valence of the other components) (Cha, [0049]) (reading upon [Composition Formula 1] of Applicants’ claim 1, and specifically Cs reads upon M1 of claim 1 and also claim 3; and Fe reads upon M4 and also claim 2). 
Further regarding claim 1, based on the valences of the other components in Cha’s composition, it can be derived that the value of x is 47.3, (x=(6*12+2*1+3*2+2*7+1*0.6)/2=47.3; wherein the valence state of Mo is 6+, the valence state of Bi is 2+, the valence state of Fe is 3+, the valence state of Co is 2+, and the valence state of Cs is 1+ according to the respective raw materials in [0047]-[0048] of Cha), and therefore x reads upon f of Applicants’ claim 1.

Further regarding claims 1 and 12, Cha does not explicitly disclose wherein a surface composition of the catalyst measured by X-ray photoelectron spectroscopy, the a molar content of bismuth (Bi) is at least 6 times higher than the a molar content of cobalt (Co) or wherein the catalyst satisfies the following Calculation Formula 1, [Calculation Formula 1], BARS/BAR>6, in Calculation Formula [1], BARS is the molar content of bismuth / the molar content (atomic ratio, %) of cobalt on the catalyst surface, measured by XPS, and BART is the molar content (atomic ratio, %) of bismuth / the molar content (atomic ratio, %) of cobalt in the entire catalyst, measured by ICP-OES, or wherein the molar content measured by XPS of bismuth (Bi) is 6 to 20 times higher than the molar content of cobalt (Co).
With respect to the difference, Brazdil teaches a novel process for forming catalysts and in particular bismuth molybdate catalysts (Brazdil, column 2, lines 15-21). Brazdil specifically teaches that the key catalytic phases of the objective catalyst is preformed prior to admixing with the other ingredients of the catalyst (Brazdil, column 6, lines 60-63); as illustrated with details in Example 1: 14.55 g Bi3·5H2O was dissolved in 100 ml of a 10 percent HNO3 aqueous solution. 7.95 g of (NH4)Mo7O24·4H2O was dissolved in 100 ml H2O with heating. The bismuth nitrate solution was then slowly added to the ammonium heptamolybdate solution with constant stirring. The pH was then adjusted to 2.5 to 3 by the addition of NH4OH. The mixture was stirred for about one hour, thereby yielding a bismuth molybdate slurry; in a separate container, 3.03 g of a 10 percent KNO3 aqueous solution, 21.81 g Ni(NO3)2.6H2O, 39.29 g Co(NO3)2.6H2O and 36.36 g Fe(NO3)3·9H2O were added to 50 ml. of water with heating. Next 55.61 g (NH4)6 Mo6 O24·4H2O was dissolved in 150 ml. of water with heating and to this solution was added 3.46 g of a 42.5 percent aqueous solution of H3PO4 and 205.49 g of a 40 percent silica sol (Nalco). Next, the metal nitrate solution was added to the ammonium heptamolybdate/phosphoric acid solution and the mixture obtained stirred for one to two hours at 90°C to form a host-catalyst slurry; the previously prepared bismuth molybdate slurry was then added to the host-catalyst slurry with stirring. The mixture obtained was evaporated to dryness with constant stirring on a hot plate and finally in a drying oven at 120°C. The dried material was then calcined in air at 290°C for three hours, then 425°C for three hours, then ground and screened to 20 to 35 mesh particle size. The ground material was then finally calcined at 610°C for a period of three hours to yield the objective catalyst (Brazdil, column 9, Example 1).
As Brazdil expressly teaches, in accordance with Brazdil’s invention, the M element (e.g. Bi in Example 1) is allowed to form a molybdate without competition from competing elements so that the key catalytic phase can properly form; as a result, the catalysts produced in Brazdil’s invention have superior catalytic activity compared to catalysts produced by prior art techniques in which molybdates of bismuth are formed together with molybdates of other metals in the catalysts (Brazdil, column 7, 1st paragraph).
Brazdil is analogous art as Brazdil is drawn to bismuth molybdate catalysts.
In light of the motivation of preparing molybdates of bismuth separately from molydates of other metals in the catalysts, as taught by Brazdil, it therefore would be obvious for a person of ordinary skill in the art to modify the preparation of the first catalyst Mo12Bi1Fe2Co7Cs0.6Ox (preparation details provided in Cha, [0045] – [0048]) of Cha, to form bismuth molybdate separately from the other metals (i.e., Co, Fe, and Cs), in order to achieve superior catalytic activity, and thereby arrive at a method for producing a catalyst that is identical or substantially identical to that of Applicants’ invention (Specification, pages 16-19, Example 1). Therefore, the first catalyst Mo12Bi1Fe2Co7Cs0.6Ox  of Cha in view of Brazdil would necessarily and inherently meet the Applicants’ limitations of wherein a surface composition of the catalyst measured by X-ray photoelectron spectroscopy, the a molar content of bismuth (Bi) is at least 6 times higher than the a molar content of cobalt (Co) and wherein the catalyst satisfies the following Calculation Formula 1, [Calculation Formula 1], BARS/BAR>6, in Calculation Formula [1], BARS is the molar content of bismuth / the molar content (atomic ratio, %) of cobalt on the catalyst surface, measured by XPS, and BART is the molar content (atomic ratio, %) of bismuth / the molar content (atomic ratio, %) of cobalt in the entire catalyst, measured by ICP-OES; and wherein the molar content measured by XPS of bismuth (Bi) is 6 to 20 times higher than the molar content of cobalt (Co).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Response to Arguments
In response to the amended claim 1, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn. However, the amended necessitates a new set of claim objections and 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections as set forth above.

Applicant primarily argues:
“In the catalyst of the present invention, the bismuth- molybdenum phase serving as the reaction active site, and the cobalt-molybdenum phase serving to activate oxygen and to supply oxygen to the active sites, are respectively coprecipitated and mixed, thereby containing a relatively large amount of a bismuth-molybdenum phase on the surface of the catalyst. Due to such a unique composition, high catalytic activity can be realized.”

Remarks, p. 6

The Examiner respectfully traverses as follows:
Firstly, the teaching reference Brazdil specifically teaches cobalt-molybdenum phase are respectively coprecipitated and mixed: that the key catalytic phases of the objective catalyst is preformed prior to admixing with the other ingredients of the catalyst (Brazdil, column 6, lines 60-63); as illustrated with details in Example 1: 14.55 g Bi3·5H2O was dissolved in 100 ml of a 10 percent HNO3 aqueous solution. 7.95 g of (NH4)Mo7O24·4H2O was dissolved in 100 ml H2O with heating. The bismuth nitrate solution was then slowly added to the ammonium heptamolybdate solution with constant stirring. The pH was then adjusted to 2.5 to 3 by the addition of NH4OH. The mixture was stirred for about one hour, thereby yielding a bismuth molybdate slurry. In a separate container, 3.03 g of a 10 percent KNO3 aqueous solution, 21.81 g Ni(NO3)2.6H2O, 39.29 g Co(NO3)2.6H2O and 36.36 g Fe(NO3)3·9H2O were added to 50 ml. of water with heating. Next 55.61 g (NH4)6 Mo6 O24·4H2O was dissolved in 150 ml. of water with heating and to this solution was added 3.46 g of a 42.5 percent aqueous solution of H3PO4 and 205.49 g of a 40 percent silica sol (Nalco). Next, the metal nitrate solution was added to the ammonium heptamolybdate/phosphoric acid solution and the mixture obtained stirred for one to two hours at 90°C to form a host-catalyst slurry; the previously prepared bismuth molybdate slurry was then added to the host-catalyst slurry with stirring (emphasis added) (Brazdil, column 9, Example 1).
Secondly, the teaching reference Brazdil provides proper motivation to combine, i.e., in accordance with Brazdil’s invention, the M element (e.g. Bi in Example 1) is allowed to form a molybdate without competition from competing elements so that the key catalytic phase can properly form; as a result, the catalysts produced in Brazdil’s invention have superior catalytic activity compared to catalysts produced by prior art techniques in which molybdates of bismuth are formed together with molybdates of other metals in the catalysts (Brazdil, column 7, 1st paragraph).
In light of the motivation of preparing molybdates of bismuth separately from molydates of other metals in the catalysts, as taught by Brazdil, it therefore would be obvious for a person of ordinary skill in the art to modify the preparation of the first catalyst Mo12Bi1Fe2Co7Cs0.6Ox (preparation details provided in Cha, [0045] – [0048]) of Cha, to form bismuth molybdate separately from the other metals (i.e., Co, Fe, and Cs), in order to achieve superior catalytic activity, and thereby arrive at a method for producing a catalyst that comprises form bismuth molybdate separately from the other metals (i.e., Co, Fe, and Cs), absent evidence to the contrary.

Applicant further argues:
“As evident from the above, amended claim 1 requires, inter alia, "wherein a surface composition of the catalyst measured by X-ray photoelectron spectroscopy (XPS), a molar content of bismuth (Bi) is at least 6 times higher than a molar content of cobalt (Co)." Neither Cha nor Bradzil contain any disclosure whatsoever regarding the relative amounts of bismuth and cobalt on the surface of the catalyst, and certainly do not disclose, or even suggest, a catalyst formulated such that it possesses at least 6 times more bismuth than cobalt on the surface of the catalyst. Therefore, even if one were to combine Cha with Bradzil, the claimed invention would not result.”

Remarks, p. 7

The Examiner respectfully traverses as follows:
Firstly, the amended claim limitation of “a molar content of bismuth (Bi) is at least 6 times higher than a molar content of cobalt (Co)” is subjected to 35 U.S.C. 112(a) rejection as set forth above.
Secondly, the teaching reference Brazdil specifically teaches cobalt-molybdenum phase are respectively coprecipitated and mixed, as set forth in item 17 above, which appears to be the important preparation technique in order to obtain the claimed invention, as described in specification ([0070] – [0074], as published as US 20210197179 A1).
Given that Cha in view of Bradzil teaches a method for producing a catalyst that is identical or substantially identical to that of Applicants’ invention (Specification, pages 16-19, Example 1), therefore, the first catalyst Mo12Bi1Fe2Co7Cs0.6Ox  of Cha in view of Brazdil would necessarily and inherently meet the Applicants’ limitations of wherein a surface composition of the catalyst measured by X-ray photoelectron spectroscopy, the a molar content of bismuth (Bi) is at least 6 times higher than the a molar content of cobalt (Co), absent evidence to the contrary.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Applicant further argues:
“Thus, while acknowledging that neither Cha not Bradzil expressly disclose the claimed relative amounts of bismuth and cobalt on the surface of the catalyst, it is nevertheless asserted that this feature would have been inherent due to an alleged identical method for preparing the catalyst disclosed and taught by Brazdil. This assertion is respectfully traversed. The methods of the referenced Example 1 of Bradzil, with the method of Example 1 of the present invention are compared side-by-side in the following table… As readily apparent from the above, there are numerous distinctions between the reactants used, the precipitation techniques, and reaction conditions, between the method of the present invention and the method disclosed by Bradzil. Therefore, the premise upon which the grounds for rejection rest with respect to inherency, is not valid. Given the numerous indisputable differences between the method of the present invention and that of Bradzil, there is no basis to presume that the catalyst material produced according to the teachings of Bradzil must necessarily (i.e., inherently) possess the claimed features with respect to the relative amounts of bismuth and cobalt on the surface of the catalyst.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
Firstly, Char in view of Brazdil are relied upon for the rejection, not Bradzil alone.
Secondly, Brazdil is only used as teaching reference in order to teach cobalt-molybdenum phase are respectively coprecipitated and mixed (which appears to be the important preparation technique to obtain the claimed invention as described in specification ([0070] – [0074], as published as US 20210197179 A1)): that the key catalytic phases of the objective catalyst is preformed prior to admixing with the other ingredients of the catalyst (Brazdil, column 6, lines 60-63); as illustrated with details in Example 1: 14.55 g Bi3·5H2O was dissolved in 100 ml of a 10 percent HNO3 aqueous solution. 7.95 g of (NH4)Mo7O24·4H2O was dissolved in 100 ml H2O with heating. The bismuth nitrate solution was then slowly added to the ammonium heptamolybdate solution with constant stirring. The pH was then adjusted to 2.5 to 3 by the addition of NH4OH. The mixture was stirred for about one hour, thereby yielding a bismuth molybdate slurry. In a separate container, 3.03 g of a 10 percent KNO3 aqueous solution, 21.81 g Ni(NO3)2.6H2O, 39.29 g Co(NO3)2.6H2O and 36.36 g Fe(NO3)3·9H2O were added to 50 ml. of water with heating. Next 55.61 g (NH4)6 Mo6 O24·4H2O was dissolved in 150 ml. of water with heating and to this solution was added 3.46 g of a 42.5 percent aqueous solution of H3PO4 and 205.49 g of a 40 percent silica sol (Nalco). Next, the metal nitrate solution was added to the ammonium heptamolybdate/phosphoric acid solution and the mixture obtained stirred for one to two hours at 90°C to form a host-catalyst slurry; the previously prepared bismuth molybdate slurry was then added to the host-catalyst slurry with stirring (emphasis added) (Brazdil, column 9, Example 1). 
It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference Cha. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).


Thirdly, given that Cha in view of Bradzil teaches a method for producing a catalyst that is identical or substantially identical to that of Applicants’ invention (Specification, pages 16-19, Example 1). Therefore, the first catalyst Mo12Bi1Fe2Co7Cs0.6Ox  of Cha in view of Brazdil would necessarily and inherently meet the Applicants’ limitations of wherein the catalyst satisfies the following Calculation Formula 1, [Calculation Formula 1], BARS/BAR>6, in Calculation Formula [1], BARS is the molar content of bismuth / the molar content (atomic ratio, %) of cobalt on the catalyst surface, measured by XPS, and BART is the molar content (atomic ratio, %) of bismuth / the molar content (atomic ratio, %) of cobalt in the entire catalyst, measured by ICP-OES, absent evidence to the contrary.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Therefore, the Examiner has fully considered Applicants’ arguments, but they are found unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732